         Case 1:20-cv-02891-NRB Document 16 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
NICO TRINKHAUS,

                    Plaintiff,
                                                        O R D E R
             - against -
                                                   20 Civ. 2891 (NRB)
CONSUMERTRACK, INC.,

                Defendant.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     On July 7, 2020, plaintiff moved for the entry of a default

judgment.     See ECF No. 8.     On July 15, 2020, the Court issued an

order directing plaintiff “to serve the defendant by mail, FedEx,

or an equivalent service, with a return receipt,” which “must be

signed by a representative of defendant authorized to receive

service of process on its behalf.”          ECF No. 13 at 1-2.       On July

21, 2020, plaintiff filed an affidavit of service attaching a USPS

certified mail receipt that was not signed by a representative of

defendant. See ECF No. 14, Ex. 1. Accordingly, the Court declines

to enter the proposed default judgment, and denies plaintiff’s

motion without prejudice.          The Clerk of Court is respectfully

directed to terminate the motion pending at ECF No. 8.

Dated:       New York, New York
             July 29, 2020
                                          ____________________________
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE
